DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,348,291 (Sedman).
Regarding claim 1, Sedman discloses a first housing part 30; a second housing part 40, and a housing gap 36 formed between the first housing part and the second housing part, wherein  a bearing device is arranged in the housing gap, a sealing system 50 is provided which seals the housing gap 36, the sealing system includes at 
Regarding claims 2-3, Sedman discloses that the first gap extends horizontally between the first sealing lip and at least one of the first housing or second housing part.  (See Fig 2 and the gap between 50 and lower surface 58 of first housing part 30.  Note that the sealing lip is approximately horizontally from the first housing part.)
Regarding claim 4, Sedman discloses a first chamber (at 36 (between first housing part 30 and portion 32 and lip 50).
Regarding claim 11, Sedman discloses that the sealing system is connected to the first and/or second housing part in a sandwiched (form-fit manner).  (See Col 2, lines 52-54).
Regarding claim 12, Sedman discloses that the sealing system has a support portion 40 for supporting a spring element 24.
Regarding claim 14, Sedman discloses a labyrinth seal formed between the two housing parts.  (See Col 2, lines 39-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedman in view of US Pub 2012/0189237 (Montboeuf).
Regarding claim 5, Sedman does not disclose a second lip.  However, Montboeuf discloses a second sealing lip (Note 15 and 16 in Montboeuf).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide a second sealing lip in order to form a labyrinth seal.
Regarding claim 6, if when the second lip 16 (in Montboeuf) is positioned in Sedman relative to the lower seal (54 in Sedman) as shown with respect to the related lower lip 15 in Montboeuf, then the two sealing lips are arranged in series. (See Figs 2 or 3).
Regarding claim 7, Montboeuf discloses that the second sealing lip is arranged within the housing gap, a second gap 4e formed between the second sealing lip and the first housing part (Note the gaps between lips 15 and 16 and the gap above lip 16.)
Regarding claim 8, the combination of Sedman and Montboeuf discloses that the second sealing lip 16 (in Montboeuf) borders a first chamber (β in Figs 2 ad 3).
Regarding claim 10, the combination of Sedman and Montboeuf shows that a second chamber adjoins the second sealing lip. (Note the different chambers between lips 15 and 16 and above lip 16.)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedman and US Pub 2012/0189237 (Montboeuf) in view of US Pub 2011/0291337 (Viault).
Regarding claim 9, the combination, the combination of Sedman and Montboeuf does not disclose the second lip being bulged.  However, Viault discloses that it is known to have a curved/bulged shape for a lip 13. (See Fig 1 and Para [0036]).  It would 
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedman in view of US Pub 2012/0146306 (Dubus).
Regarding claim 13, Sedman does not disclose a slide bearing or roller bearing.  However, Dubus discloses a slide bearing 146 (Figs 2 and 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing in Sedman to include a slide bearing as taught by Dubus in order to limit frictional torque between radially adjacent components of the bearing seat.   (See Dubus at Para [0026]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedman in view of US Pub 2013/0064489 (Corbett).
Regarding claim 15, Sedman discloses that the sealing system is made of a thermoplastic elastomer, but does not disclose the material of the housing parts.  Corbett discloses that it is known that the bearing portions may consist of a plastic material (See Corbett at Para [0032 and 0035]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the bearing portions of plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616